
	

113 S2193 IS: Horse Protection Amendments Act of 2014
U.S. Senate
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2193
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2014
			Mr. Alexander (for himself, Mr. McConnell, Mr. Isakson, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the Horse Protection Act to provide increased protection for horses participating in
			 shows, exhibitions, or sales, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Horse Protection Amendments Act of 2014.
		
			2.
			Definition
			Section 2 of the Horse Protection Act (15 U.S.C. 1821) is amended—
			
				(1)
				by redesignating paragraphs (1), (2) and (3) as paragraphs (2), (4) and (5), respectively;
			
				(2)
				by inserting before paragraph (2), as redesignated, the following:(1)The term Horse Industry Organization means the organization established pursuant to section 4(c)(1).; and(3)by inserting after paragraph (2), as redesignated, the following:
				
					
						(3)
						The term objective inspection means an inspection conducted using only inspection methods based on science-based protocols
			 (including swabbing or blood testing protocols) that—
						
							(A)
							have been the subject of testing and are capable of producing scientifically reliable, reproducible
			 results;
						
							(B)
							have been subjected to peer review; and
						
							(C)
							have received acceptance in the veterinary or other applicable scientific community.
						.
			
			3.
			Increasing protections for horses participating in horse shows, exhibitions, or sales or auctions
			
				(a)
				Findings
				Section 3 of the Horse Protection Act (15 U.S.C. 1822) is amended—
				
					(1)
					by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
				
					(2)
					by inserting after paragraph (3) the following:
					
						
							(4)
							the Inspector General of the Department of Agriculture has determined that the program through
			 which the
			 Secretary inspects horses is not adequate to ensure compliance with this
			 Act;
						.
				
				(b)
				Horse shows and exhibitions
				Section 4 of the Horse Protection Act (15 U.S.C. 1823) is amended—(1)by striking subsection (a) and inserting the following:(a)Disqualification of horses(1)In generalIn addition to being subject to applicable criminal or civil penalties authorized under section 6,
			 the management of any horse show or horse exhibition shall disqualify any
			 horse from being shown or
			 exhibited—(A)which, upon objective testing, is determined to be sore; or(B)if the management has been notified that the horse is sore by—(i)a person appointed in accordance with regulations prescribed under subsection (c); or(ii)the Secretary.(2)Duration of disqualificationIn addition to any other requirements or penalties imposed under this Act, any horse that has been
			 determined to be sore by objective testing shall be disqualified from
			 being shown
			 or exhibited for—(A)a period of not less than 30 days for the first such determination; and(B)a period of 90 days for a second determination and any subsequent determination.; and(2)by striking subsection (c) and inserting the following:
					(c)Appointment of inspectors; manner of inspections(1)Establishment of horse industry organization(A)In generalNot later than 180 days after the date of the enactment of the Horse Protection Amendments Act of 2014, the Secretary shall
			 prescribe, by regulation, the establishment of the Horse Industry
			 Organization, which shall be governed by a board consisting of not more
			 than
			 9 individuals, who shall be appointed in
			 accordance with subparagraphs (B) and (C).(B)MembersOf the 9 members constituting the Horse Industry Organization Board—(i)2 members shall be appointed by the Commissioner of Agriculture for the State of
			 Tennessee to serve for a term of 4 years;(ii)2 members shall be appointed by the Commissioner of
			 Agriculture for the Commonwealth of Kentucky to serve for a term of 4
			 years;(iii)2 members shall represent the Tennessee Walking Horse industry and shall be appointed from within
			 such industry by the members appointed pursuant to clauses (i) and (ii),
			 in
			 accordance
			 with a process developed by such  members, to serve for an initial term of
			 3
			 years; and(iv)not more than 3 members shall be appointed by the 6 members appointed pursuant to  clauses
			 (i) through (iii) to serve for a term of 4 years.(C)Quorum; vacancies(i)QuorumFive members of the Horse Industry Organization Board shall constitute a quorum for the transaction
			 of business.(ii)Effect of vacancyA vacancy on the Horse Industry Organization Board shall not impair the authority of the Board.(iii)Subsequent appointmentsSubsequent appointments, including reappointments of existing Board members, shall be made in
			 accordance with subparagraph (B), except that all such appointments shall
			 be for a term of 4 years.(iv)BylawsThe members of the Horse Industry Organization Board, in consultation with the Secretary, shall
			 develop bylaws and other policies for operations, the
			 establishment of committees, and filling vacancies on the Board.(D)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Horse Industry Organization.(E)Licensing requirements(i)In generalThe Horse Industry Organization shall establish requirements to appoint persons qualified—(I)to detect and diagnose a horse which is sore; or(II)to otherwise inspect horses for the purposes of enforcing this Act.(ii)Conflicts of interestRequirements established pursuant to clause (i) shall require any person
			 appointed by the Horse Industry Organization Board, or a member of the
			 immediate
			 family of such a person, to be free from conflicts of interest, by reason
			 of any association or connection with the walking horse industry,
			 including—(I)through employment by, or the provision of  any services to, any show manager, trainer, owner, or
			 exhibitor of
			 Tennessee Walking horses, Spotted Saddle horses, or Racking horses; and(II)training, exhibiting, shoeing, breeding, or selling Tennessee Walking horses, Spotted Saddle
			 horses, or Racking horses.(F)Certification(i)CertificationAfter the members of the Horse Industry Organization Board have been appointed pursuant to
			 subparagraph (B), the Secretary shall certify the Horse Industry
			 Organization in accordance with section 11.7 of title 9, Code of Federal
			 Regulations (Certification and licensing of designated qualified persons),
			 including the training of inspectors.(ii)Revocation of certificationNot later than 90 days after the date on which the Horse Industry Organization is established
			 pursuant to this paragraph, the Secretary shall revoke the certification
			 issued to any other horse industry organization under section 11.7 of
			 title 9,
			 Code of Federal Regulations (or any successor regulation), as in effect on
			 such date.(2)Responsibilities of horse industry organizationThe Horse Industry Organization shall—(A)establish a formal
			 affiliation with the management of each horse sale, horse exhibition, and
			 horse sale or auction;(B)appoint inspectors to conduct inspections at each
			 such show, exhibition, and sale or auction;(C)identify and contract with equine veterinary experts to advise the Horse Industry Organization
			 Board on—(i)objective scientific testing methods and procedures; and(ii)the certification of testing results; and(D)otherwise ensure compliance with this Act, in coordination with the
			 Secretary..
				
				(c)
				Unlawful acts
				Section 5 of the Horse Protection Act (15 U.S.C. 1824) is amended—
				
					(1)
					in paragraph (3), by striking appoint and retain a person in accordance with section 4(c) of this Act and inserting establish a formal affiliation with the Horse Industry Organization under section 4(c)(2)(A);
				
					(2)
					in paragraph (4), by striking appoint and retain a qualified person in accordance with section 4(c) of this Act and inserting establish a formal affiliation with the Horse Industry Organization under section 4(c)(2)(A);
				
					(3)
					in paragraph (5), by striking appointed and retained a person in accordance with section 4(c) of this Act and inserting established a formal affiliation with the Horse Industry Organization under section 4(c)(2)(A); and
				
					(4)
					in paragraph (6)—
					
						(A)
						by striking appointed and retained a person in accordance with section 4(c) of this Act and inserting established a formal affiliation with the Horse Industry Organization under section 4(c)(2)(A); and
					
						(B)
						by striking such person or the Secretary and inserting a person licensed by the Horse Industry Organization.
					
			4.
			Rulemaking
			Not later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture
			 shall issue
			 regulations to carry out the amendments made by this Act.
		
